Waties,'J.,
delivered the opinion of the court,
(GkimKe, Waties, Bay, Brevabd, and Wilds, Justices.)
28th April, 1806'. The opinion which will be declared in the case of Reynold’s Executors v. Torrance, will decide the first question, as to the letters of administration, that it was not necessary to produce them. The defendant had not made it necessary, but had dispensed with that necessity ; and, therefore, the motion for a nonsuit was properly refused. As to the costs, the determination of this court, in the case of Hall v. Williams, must govern this point. .The real demand of the plaintiff was above £20, old currency. It was not in his power to have allowed the discounts, if the defendant had been opposed to it. Besides, as administrator, he was not bound to have done so, if defendants’were willing. The act of 1747 must be construed to relate to recoveries, independent of the discount law, which passed in 1759.
Motion refused.